Case: 15-14895   Date Filed: 06/29/2016   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14895
                        Non-Argument Calendar
                      ________________________

        D.C. Docket No. 0:15-cv-62176-WPD; 0:99-cr-06064-WPD-1

ROBERT MARVIN HARRIS,

                                                       Petitioner-Appellant,


                                  versus


UNITED STATES OF AMERICA,

                                                       Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 29, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 15-14895      Date Filed: 06/29/2016     Page: 2 of 3


       Robert Harris appeals pro se the dismissal of his second motion to vacate. 28

U.S.C. § 2255. The district court dismissed Harris’s motion for failure to obtain

leave to file a second or successive motion. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h).

We affirm.

       Harris has waived any challenge that he could have made to the dismissal of

his second motion to vacate. The district court “[d]ismissed [Harris’s motion] as

successive” and instructed him to “petition the Eleventh Circuit for permission to

file a successive motion.” But Harris disregarded his obligation to file “the

appropriate form provided by the clerk of this court” to request leave to file a

successive motion. See 11th Cir. R. 22-3(a); Moton v. Cowart, 631 F.3d 1337,

1340 n.2 (11th Cir. 2011) (requiring pro se litigants “to conform to procedural

rules”). The district court was required to dismiss Harris’s motion sua sponte

because, “[w]ithout authorization, the district court lacks jurisdiction to consider a

second or successive [motion].” United States v. Holt, 417 F.3d 1172, 1175 (11th

Cir. 2005). Because Harris does not dispute that his motion is barred as successive,

we deem abandoned any challenge that he could have made to the dismissal of his

motion. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Harris argues

in his reply brief for “this Court [to] liberally construe [his] [initial] brief as an

implied petition to file a second or successive . . . motion,” but our precedent holds




                                             2
               Case: 15-14895    Date Filed: 06/29/2016    Page: 3 of 3


that “we do not address arguments raised for the first time in a pro se litigant’s

reply brief,” id.

       We AFFIRM the dismissal of Harris’s second motion to vacate.




                                          3